Judgment, Supreme Court, Bronx County, entered on October 17, 1974, in favor of plaintiffs, after a jury trial, in the total sum of $204,638.12, unanimously affirmed. Plaintiffs-respondents shall recover of appellant $60 costs and disbursements of this appeal. The evidence adduced in support of plaintiffs’ case supports the verdict on the issues of liability and damages. On the instant record we cannot conclude, as appellant contends, that the alleged misconduct of plaintiffs’ counsel deprived the city of a fair trial and affected the result reached. In such connection, we note that the principal improprieties now asserted were not objected to below, nor was a mistrial requested. Concur— Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.